Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 3/30/2021.
Claims 1-5 are examined and rejected. 

					Examiner Notes 
Examiner notes that acronym ‘FPGA’ is not distinctly defined in claim set. Examiner request to include definition of ‘FPGA’ in claim set and interprets ‘FPGA’ as Field programmable gate array as known in art to one of ordinary skills for the purpose of claim interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 10,031,993 to Poornachandran et al. (hereinafter known as "Poornachandran”) and U.S. Publication 2021/0174350 to Hena et al. (hereinafter known as "Hena”).

As per claim 1 Poornachandran teaches, a computer implemented method, comprising: 
receiving, by a processor, an input data stream; 
accessing, by the processor, an FPGA system (Poornachandran col 8 lines 25 – 55 teaches FPGA ciruit); 
managing security access configurations of the input data stream by the FPGA system (Poornachandran col 9 lines 5 – 25 and lines 40-65 teaches secure access of FPGA secure boot loader). 
Poornachandran does not teach however Hena teaches, to provide a secure input data stream to an instruction set architecture system (Hena para 46-48 teaches secure input to hashgraph of FPGA which covers claimed limitation) .
Poornachandran teaches dynamically configuration of FPGA of computing device with secure authorization by license to upgrade capability by reconfiguring FPGA image (abstract). Poornachandran does not teach however Hena teaches secure input (also commonly known in art) (Hena para 46-48 – Fig 1 and 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Poornachandran of dynamically configuration of FPGA of computing device with secure authorization by license to upgrade capability by reconfiguring FPGA image with the invention of Hena with secure input to FPGA system. The motivation for doing so would be to secure access for authorized transaction(s) (Hena para 2).

As per claim 2 combination of Poornachandran – Hena teaches, the computer implemented method of claim 1, further comprising recording access to the instruction set architecture system with a hash graph (Hena para 46 and motivation same as explained in claim 1).
As per claim 3 combination of Poornachandran – Hena teaches, the computer implemented method of claim 1, wherein control of the instruction set architecture system is provided using a command line interface of the FPGA system (Poornachandran col 8 lines 10-35).
As per claim 4 combination of Poornachandran – Hena teaches, the computer implemented method of claim 1 wherein the instruction set architecture system is an x86 architecture (Poornachandran col 3 lines 25 – 50 teaches SOC x86 architecture (system on chip) architecture).
As per claim 5 combination of Poornachandran – Hena teaches, the computer implemented method of claim 1 wherein FPGA system and the instruction set architecture system are configured to cooperatively execute an FPGA application (Poornachandran col 3 lines 25 – 50).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirobe et al US Publication 2022/0171858 teaches control system with security unit / FPGA unit / security functions to detect attack pattern in controller system. 
Gremaud et al US Publication 2022/0124099 teaches transmission of data stream from first to a second device with encryption based on location of data and pre-shared location data. 
Sood et al US Publication 2022/0019667 teaches secure execution environment for workload, secure enclaves and CPU and accelerators. 
Paneer et al US Publication 2021/0117247 teaches computing platform with Graphics Processor Unit (GPU) with network of first and second computer system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431